Citation Nr: 9905279	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-08 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The appellant had active duty for training from May 27, 1971 
to July 9, 1971.


FINDING OF FACT

The appellant's low back condition is unrelated to active 
duty for training.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The appellant's enlistment medical examination, dated in 
April 1971, indicated no abnormalities of the spine.  On a 
report of medical history, completed on the same day, the 
appellant reported no history of back trouble of any kind.  A 
note on the enlistment medical examination, dated on May 10, 
1971 indicated that no disqualifying defects were noted on 
that date and the appellant was found qualified for active 
duty.  Prior to an X-ray examination in May 1971, the 
appellant provided a history of a car accident on April 10, 
1971, in which he suffered a concussion, skull fracture and 
had a prosthetic plate placed in the frontal area of his 
skull to repair a defect.  The X-ray examination revealed no 
evidence of fracture or skull defect.  In July 1971, the 
appellant signed a statement indicating, inter alia, that he 
had not suffered any injuries or illnesses during his period 
of active duty.  The appellant's service medical records 
contain no complaints, diagnoses or opinions of any low back 
condition or symptomatology thereof.  

By order dated on May 26, 1971, the appellant was informed 
that he was assigned to active duty for training beginning on 
May 27, 1971.  The appellant's service personnel records 
included a noted dated on June 2, 1971, which stated that the 
appellant seemed unable to follow the simplest orders and 
blamed the pain from an auto wreck for his inability to pay 
attention.  On June 4, 1971, it was noted that the appellant 
reported to sick bay and was returned "fit for duty 
according to USMC standards."  On June 14, 1971, the 
appellant again reported to sick bay with copies of medical 
records from home.  He was returned to full duty.  On June 
15, 1971, it was noted that the appellant complained of pains 
in his nose and head during physical training, but three 
doctors stated that he was fit for duty.  A second notation 
on June 15, 1971 indicated that the medical officers gave the 
appellant clearance to resume training after every visit to 
sick bay and there was sufficient documentation to conclude 
that he had no problems.  

The record contains private hospitalization records from 
January 1973 for treatment of facial scars and a nasal 
deformity.  The physician noted that the appellant had 
sustained facial injuries in an automobile accident in which 
he went through the windshield two years previous.  

In April 1973, the appellant filed an initial claim for VA 
benefits for service connection for injuries incurred in an 
automobile accident in April 1971, to include injuries to the 
head, face, nose, chin and scars.  

In May 1991, the National Personnel Records Center (NPRC) 
certified that the appellant enlisted in the service on April 
8, 1971 and was honorably discharged on July 9, 1971.  NPRC 
further certified that the appellant had no active duty other 
than for training purposes and served on active duty for 
training from May 27, 1971 to July 9, 1971.  

The record contains a private treatment record dated in 
December 1993.  The appellant complained of low back and 
testicular pain and reported an injury during military 
service.  He indicated a history of chronic low back pain for 
20 years, which had been worse in the preceding three years. 
The examiner indicated an assessment of acute and chronic 
back pain.  

In a statement dated in October 1996, the appellant indicated 
that he continued to suffer from a back injury aggravated by 
his military service.  He indicated that he was hospitalized 
for 30 days while on active duty.  By letter received in June 
1997, the Denver County Veteran Service Officer, on behalf of 
the appellant, indicated that the appellant suffered a head 
and back injury prior to entering service, but his brief 
service aggravated his pre-existing back condition.  

A VA X-ray examination of the lumbar spine was conducted in 
June 1997.  Slight degenerative narrowing at L5-S1 was noted.  
Otherwise there were no significant findings.  Posterior 
alignment was normal.  Vertebral body heights were preserved 
and mineralization was adequate.  

The record contains a private treatment record dated in 
February 1998.  The examiner indicated that the appellant had 
back pain since 1993, which was worse since October 1997.  An 
assessment of acute and chronic low back pain with 
paresthesia of the left lower extremity was indicated.  

In his notice of disagreement, received in March 1998, the 
appellant indicated that he had been treated for his injuries 
in San Diego, California, at the VA Hospitals in Houston and 
San Antonio, Texas, and at the VA Medical Center (MC) in 
Fort Lyon, Colorado.  In his VA Form 9, substantive appeal, 
received in June 1998, the appellant indicated that he had 
been treated at the base hospital in San Diego during 
service.  He noted that during boot camp he was sick several 
days due to back and head injuries and not because of 
unsuitability.  He indicated that he completed boot camp 
prior to discharge. 

II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection may also be 
granted for disability resulting from disease or injury 
incurred in or aggravated during a period of active duty for 
training.  38 C.F.R. § 3.6.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, service connection may nevertheless be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  The United States Court of Veterans 
Appeals (Court) has held that the presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation.  Browder v. Derwinski, 1 Vet. App. 
204, 207 (1991).  

The Court has also held that the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if the pre-service 
disability underwent an increase in severity during service.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995), Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  The determination 
whether a preexisting disability was aggravated by service is 
a question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  

The threshold question to be answered in the appellant's 
appeal is whether he has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
his claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the appellant currently has a back 
disability and whether such disability is related to his 
period of military service involves a medical diagnosis or 
opinion as to medical causation; thus competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The record does not reflect that the appellant has a 
medical degree or qualified medical experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although he is 
competent to testify as to observable symptoms, such as pain, 
he is not competent to provide evidence or opinion that the 
observable symptoms are manifestations of diagnosed 
disability or were incurred in or aggravated by his military 
service.  See Savage v. Gober, 10 Vet. App. 489, 497 (1997).

In the instant case, the appellant argues that the injuries, 
sustained in the automobile accident on April 1971, occurred 
while he was on leave from active duty.  The service 
department has certified that the appellant's only period of 
active duty was from May 27, 1971 to July 9, 1971.  The Court 
has held that the Secretary has lawfully promulgated 
regulations making service department findings "binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Assuming, arguendo, that the appellant did injure his back in 
the April 1971 accident, such did not occur during active 
military service.  

The Board must then turn to the issue of whether any injury 
to the back was aggravated by the appellant's service.  The 
appellant has submitted no competent evidence of an increase 
of his disability during service.  The appellant's service 
medical records contain no record of complaints, diagnoses or 
opinions concerning any low back condition or symptomatology 
thereof.  On May 10, 1971, one month after the accident, the 
appellant was found to have no disqualifying defects.  
The appellant's service personnel records during June 1971 
indicated that he reported to sick bay on several occasions, 
but was found fit for duty every time and a notation of 
possible malingering was indicated.  Further, the only 
specific physical complaint noted was pains in the nose and 
head.  In July 1971, the appellant signed a statement that 
indicated that he had suffered no injuries or illness during 
his period of active duty and waived a medical examination at 
that time.  The appellant indicated that he was hospitalized 
for 30 days while on active duty.  However, there is no 
evidence to support this statement, and the appellant served 
only 43 days of active service, many of which are accounted 
for with notations concerning his inability to perform 
training duties due to inadaptability.  

Following service, in January 1973, the appellant returned to 
the hospital for treatment of facial scars and a nasal 
deformity as a result of the April 1971 accident.  The 
examiner indicated that the appellant had been hospitalized 
two years previous for facial injuries sustained in an 
automobile accident.  The examiner did not mention any 
history of back pain.  In April 1973, the appellant filed a 
claim for VA benefits for service connection for injuries 
incurred in the April 1971 accident, to include injuries to 
the head, face, nose, chin, and scars.  The appellant made no 
mention of low back pain.  The first indication of medical 
treatment for back pain of record is in December 1993, more 
than 20 years after the appellant's discharge from service.  
As there is no competent evidence of record that the 
appellant suffered from low back pain during service or that 
any symptomatology, reported by the appellant, underwent an 
increase in severity during service, the appellant is not 
entitled to the presumption of aggravation.  

The record contains no competent evidence of inservice 
occurrence or aggravation of a low back condition.  The Board 
again notes that the appellant's service medical and service 
personnel records contain no mention whatsoever of complaints 
of back pain.  Further, the record contains no competent 
medical evidence of a nexus between the appellant's current 
low back symptomatology and any incident of service.  The 
private treatment record in December 1993 indicated that the 
appellant reported a history of low back pain for 20 years 
and an injury during service.  There is no medical evidence 
of record to support the reported history.  The examiner 
indicated an assessment of acute and chronic back pain with 
no opinion as to etiology.  See generally Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).  A second private treatment record, dated in February 
1998 indicated a history of back pain since 1993, more than 
twenty years after the appellant's discharge from service.  
Without evidence of inservice occurrence or aggravation and 
evidence of a nexus between current symptomatology and any 
incident of service, the appellant's claim cannot be well 
grounded.  

Finally, the Board addresses the specific contentions put 
forth in the appellant's substantive appeal.  The appellant 
stated that the X-ray examination in May 1971 found a 
prosthetic plate in his skull, which he asserted was evidence 
that he was involved in an accident.  The X-ray examination 
noted only a history, provided by the appellant, of a 
prosthetic plate in his skull, but found no evidence of 
fracture or other skull defect.  The appellant further stated 
that he was found unsuitable and discharged due to his 
injuries after completion of boot camp.  The appellant's 
service records contain numerous references to his 
unsuitability for service.  The service records leading up to 
the appellant's discharge make no mention whatsoever of any 
physical disability as the reason for discharge, particularly 
no mention of complaints of low back pain.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
at 79-80.  Although the appellant has identified medical 
treatment evidence that has not been submitted or obtained, 
he has indicated only that these records show his current 
disability and indications that the condition could worsen.  
The appellant has not made a specific contention that any of 
the records identified showed an increase in severity during 
service.  The only treatment date he provided was in 1977, 
six years after service.  The appellant has not indicated 
that any records identified provide a medical nexus between 
his current back pain and any incident of service, including 
as aggravated by service.  Thus, VA has satisfied its duty to 
inform the appellant under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for a low back disorder is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

